Citation Nr: 0824893	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-24 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1955 to June 1959, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.  In 
September 2007, the Board returned the case for further 
development and the case was subsequently returned to the 
Board for further appellate review.  


FINDING OF FACT

Pes planus was shown to have been present during service and 
the veteran currently has pes planus which can not be 
disassociated with the pes planus shown during service.  


CONCLUSION OF LAW

A bilateral foot disorder, specifically pes planus, was 
incurred during active service.  38 U.S.C.A. §§  1131, 1154, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated August 2003, 
June 2005 and March 2006.  See Quartuccio v. Principi, 16 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances of this case.  

The VA made reasonable efforts to obtain relevant service 
records adequately identified by the veteran.  Specifically, 
the information and evidence that have been associated with 
the claims file includes VA treatment records and the 
veteran's own statement and evidence he presented.  The 
veteran was advised that his service medical records were 
unavailable due to the fire at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, and he was provided the 
opportunity to submit additional information so a search for 
medical records could be conducted.  There is no reasonable 
possibility that any further development to obtain the 
veteran's service medical records would be successful.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment 
of the duty to notify or the duty to assist have prejudiced 
the veteran in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App.103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the veteran's 
appeal.

Essentially, the veteran claims entitlement to service 
connection for a bilateral foot disorder.  Specifically, he 
alleges that he incurred or aggravated flat feet disorder 
during his military service, which currently causes him 
substantial pain.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  For a showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (b).  Service connection may 
also be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

The Board notes that where the veteran's service records are 
unavailable there is a heightened obligation to explain its 
findings and conclusions and to consider careful the benefit-
of-the-doubt rule.  O'Hare v. Derwinksi, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  By 
statute, a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by service.  38 U.S.C.A. 
§ 1111.  Only such conditions as a recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b).  
Since the veteran's service medical records are unavailable, 
with the exception of a physical examination performed in May 
1959 in connection with the veteran's separation from 
service, the Board must give the veteran the benefit of the 
doubt.  Therefore the Board must conclude that the veteran 
did not have any foot problems prior to entering service.  
The veteran's separation examination, conducted in May 1959, 
notes the presence of pes planus.  In light of this evidence 
the Board finds that the veteran's bilateral foot disorder 
manifested during service.

Medical evidence of record dated following separation from 
service shows that the veteran continues to have pes planus.  
Private medical records from March 1992 characterized the 
veteran's gait as "flatfooted."  VA examination records 
from November 2007 state that the veteran has mild flat feet.  
The VA examination in December 2007 noted that an examination 
for flat feet indicated only a slight arch present on weight 
bearing.  

While there is no medical opinion that the veteran's 
bilateral pes planus is the proximate result of any in-
service event, the United States Court of Appeals for 
Veterans Claims has determined that flat feet is a condition 
that lends itself to observation by a lay witness.  Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  The veteran's 
statements that he has had pain and difficulty with his feet 
since the time of his discharge is sufficient to establish 
continuity of symptomatology.  The VA examiner stated that 
the veteran's current flat feet is less likely as not the 
same as the flat feet in service, but the in-service 
diagnosis, the current diagnosis and the continuity of 
symptomatology are sufficient to establish a reasonable doubt 
in favor of chronicity.  

Based on the record, the Board believes that service 
connection can be granted for bilateral pes planus on a 
direct basis.  As indicated above, the Board has determined 
that the veteran developed a bilateral pes planus while in 
service and that the veteran currently has bilateral pes 
planus.  The only remaining question is whether the veteran's 
current bilateral foot disorder is linked to the bilateral 
foot disorder diagnosed in the veteran's separation 
examination.  In this regard, the Board finds that the 
veteran's complaint of a bilateral foot disorder coupled with 
his statements and report to the VA examiner in December 2007 
combine to create at least a reasonable doubt as to whether 
the veteran's current bilateral pes planus actually had its 
onset in service.  Therefore, resolving any reasonable doubt 
in the veteran's favor, the Board finds that service 
connection for bilateral pes planus is established. 


ORDER

Service connection for bilateral foot disorder, specifically 
pes planus, is granted. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


